Citation Nr: 1219064	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  02-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial evaluation for the service-connected aggravation of left ventricular hypertrophy, which has been rated as 10 percent disabling during the appeal period.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1971 to December 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO.  

In a February 2007 decision, the Board, in pertinent part, granted service connection by aggravation for left ventricular hypertrophy caused by a service-connected stab wound to the chest.  In an April 2007 rating decision, the RO effectuated the grant of service connection, and assigned an initial noncompensable rating for the disability, effective from July 31, 2002, based on the evidence of record pertaining to the heart condition.  In July 2007, the Veteran perfected an appeal as to the initial rating assigned for the now service-connected heart condition.  In August 2008, September 2010, and March 2011, the Board remanded this matter for additional development.  In a March 2012 rating action, the RO granted a 10 percent rating, effective in July 2002.

In January 2011, the Veteran testified at a personal hearing via videoconference at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the January 2011 hearing has been associated with the claims file.  


FINDING OF FACT

Throughout the pendency of this initial rating appeal, the preponderance of the evidence of record indicates that the Veteran's heart disorder was not productive of:  a workload less than 5 METs but not greater than 7 METs; cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or left ventricular dysfunction with an ejection fraction at or below 50 percent.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for the Veteran's service-connected heart disorder, have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by several letters to the Veteran dated between September 2002 and March 2011.  In these letters, VA informed the Veteran that, in order to substantiate his July 2002 claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The letters also provided the Veteran with information regarding the assignment of disability ratings and effective dates in claims for service connection that are granted (as in this case).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  The Board notes, moreover, that the Veteran's claim has been readjudicated in several Supplemental Statements of the Case (SSOC) of record, the most recent of which is dated in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  VA provided the Veteran with several adequate VA cardiology examinations as well, the most recent of which is dated in May 2011.  VA also sought and received additional expert medical opinion from an independent medical expert (IME) whose July 2006 opinion is of record.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



The Claim for Increased Rating

In September 1997, the Veteran claimed service connection for a heart disorder, as secondary to a service-connected chest disorder.  See 38 C.F.R. 3.310 (2011).  In an October 1998 rating decision the Veteran did not appeal to the Board, the RO denied his claim.  38 C.F.R. § 20.200.  In July 2002, the Veteran filed a claim to reopen that claim, which was eventually granted by the Board, along with the underlying service connection claim, in February 2007.  38 C.F.R. § 3.156.  

In an April 2007 rating decision, the RO effectuated the grant of service connection, and assigned an initial noncompensable rating for the disability, effective from July 31, 2002.  The Veteran appealed that assigned rating to the Board.  During the pendency of the appeal, in a March 2012 rating decision, the RO granted a compensable rating of 10 percent, effective the date of the Veteran's claim to reopen in July 2002.  The Veteran continues to seek a higher rating here.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).   

In this decision, the Board must review the evidence of record, and must determine whether a rating in excess of 10 percent has been warranted since the Veteran's July 2002 claim to reopen his claim to service connection.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

The Veteran's heart disorder is rated under Diagnostic Code (DC) 7005 of 38 C.F.R. 
§ 4.104.  The rating formula for CAD under DC 7005 incorporates objective measurements of the level of physical activity, expressed numerically in METs, at which cardiac symptoms develop.  MET (one metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  See 38 C.F.R. § 4.104, Note 2.  METs are measured by means of a treadmill test, if possible.  See 38 C.F.R. § 4.104, Note (2) (where a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner may be used).  

Ratings of 10, 30, 60, and 100 percent are authorized under DC 7005.  The Veteran is rated as 10 percent disabled since July 2002.  As such, the Board will limit its analysis to whether ratings in excess of 10 percent have been warranted during the appeal period.  

Under DC 7005, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent rating is warranted under DC 7005 where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The relevant evidence of record dated since the Veteran's claim in July 2002 consists of private and VA treatment records dated until March 2011, several VA compensation examination reports dated between September 2002 and May 2011, and the June 2006 IME opinion.  Based on findings noted in this medical evidence (dated over nearly a 10 year period), a rating in excess of 10 percent has been unwarranted during the appeal period.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A July 2002 private heart examination indicated an ejection fraction of 55-60% percent.  A September 2002 VA examination report noted no history of congestive heart failure and indicated 10 METS estimated, and detailed that an x-ray examination revealed a normal heart.  An August 2004 VA examination report found no evidence of congestive heart failure, and indicated recent findings noting an ejection fraction of 70 percent, and 13 METS achieved.  A September 2004 private cardiology report indicates an ejection fraction between 55-60 percent.  A March 2006 VA examination report noted no history of congestive heart failure, estimated 9 METS, and detailed recent findings in April 2005 of an ejection fraction score of approximately 60 percent, and METS achieved of 13.  A March 2006 VA x-ray found no acute disease process in the chest.  June 2008 VA cardiology examination found an ejection fraction of 70 percent, and noted 10 METS achieved.  The May 2011 VA examination report notes 10 METS achieved, and an ejection fraction over 50 percent.  This examiner also specifically noted no history of myocardial infarction, congestive heart disease, valvular heart disease, or hypertensive heart disease.    

The Board notes an October 2004 private cardiology examination report of record, which indicated that stress testing yielded an ejection fraction score of 44 percent.  This is significant because, though that report did not produce any evidence that would approximate the criteria noted for a 30 percent evaluation, the score below 50 percent is among the criteria listed under DC 7005 for the assignment of a 60 percent evaluation.  Nevertheless, a higher rating based on that isolated finding is unwarranted.  As already noted, the evidence dated prior to October 2004, and since then, indicates ejection fraction scores well in excess of 50 percent.  The lower score is therefore an outlier finding.  Indeed, the October 2004 score is significantly outweighed by the preponderance of the evidence indicating that the Veteran's ejection fraction percentage was well above that figure since July 2002.  See Alemany, supra.  

Moreover, the Board has considered the commentary offered by the IME on this particular issue.  In his July 2006 letter, which mainly addressed the issues of whether the Veteran then had a current heart disorder and whether that disorder should be service connected, the examiner questioned the reliability of the October 2004 ejection fraction score.  He indicated that the method used, a nuclear stress test with technetium myoview myocardial scanning, was not credible.  He noted the absence of "significant cardiac symptoms and other objective findings of new heart disease occurring" during the time the ejection fraction score of 44 percent was noted.  He noted that that score was contradicted by the evidence detailed above, dated prior to July 2006, which indicated that the Veteran did not have significant heart disease, and did have ejection fraction scores consistently above 50 percent.   

The Board also notes that the Board has considered the Veteran's lay statements in this matter, that he experiences chest pain, dizziness, and fatigue, which he has attributed to his heart disorder.  

With disability compensation claims, VA adjudicators are directed to assess lay as well as medical evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran is competent to attest to feelings or sensations he may experience in his chest or head.  Pain, chest pressure, shortness of breath, and dizziness are observable symptoms capable of lay observation.  But the Veteran's statements cannot be regarded as competent or credible with regard to the matters that are controlling in this claim - the level of METS, ejection fraction scores, organic changes to the heart, evidence of congestive heart failure.  He simply does not possess the expertise to determine whether the criteria noted under DC 7005 for evaluations in excess of 10 percent are approximated here.  38 C.F.R. § 4.104.  Such competent evidence concerning the nature and extent of the Veteran's heart disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

In summary, none of the evidence dated since July 2002 shows congestive heart failure, a workload of greater than 5 METs but not greater than 7 METs, or cardiac hypertrophy or dilatation.  And the preponderance of the evidence indicates ejection fraction percentages greater than 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  As such, a rating in excess of 10 percent is unwarranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the appeal is denied.


Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the code - under DC 7005 - addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected heart disorder at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased rating for a heart disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


